Title: From Thomas Jefferson to Captains Hardy and Young, 7 April 1781
From: Jefferson, Thomas
To: Hardy, Captain,Young, Captain



Sir
In Council April 7th. 1781

On laying before the Board the Information against Captn. Reeves, they think it best to ask the favour of yourself and 



Captain
{
Young
}
who is at
{
Chesterfield Court House
}


Hardy
Mr. Trents at Ozbornes

 to give in the information to some justice of the Peace for the County of Henrico who will thereupon determine the nature of the offence of which Captn. Reeves may have been guilty and put him under a due Course of legal Prosecution. The sooner this is done the better and  I need not observe to you the propriety of your both attending the justice together. I am &c,

T.J.

